                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00379-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
WINSTON MEDLEY,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Second Motion for

Compassionate Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 29.

Defendant asserts that the COVID-19 pandemic and its effects on the prison population provide

“extraordinary and compelling reasons” warranting release. See id. at 2. Defendant alleges he is

in minimum security, has no history of violence, and is no danger to the safety of the community

or any other person. See id. at 3. He also maintains he has created a re-entry plan that will prevent

recidivism upon release. See id. at 4. Conspicuously absent from Defendant’s compassionate

release request is any suggestion that he in particular suffers an increased risk from COVID-19.

See generally id. In fact, portions of his motion suggest that he does not suffer any underlying

conditions. See id. at 4 (asserting that a district court ordered release where a defendant had “no

underlying conditions or COVID-19 risk factors”).

       This Court agrees with the broader consensus of courts that “the mere existence in COVID-

19 in society and the possibility that it may spread [throughout] a particular prison alone cannot

independently justify compassionate release, especially considering [the Bureau of Prison’s]

statutory role, and its extensive and professional efforts to curtail the virus’s spread.” United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). And, even if it could, Defendant has failed to show that




      Case 3:18-cr-00379-MOC-DCK Document 30 Filed 07/22/20 Page 1 of 2
early release would not: create unwarranted sentencing disparities, fail to serve the need for

specific and general deterrence, and fail to reflect the seriousness of the offense. See United States

v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Therefore, Defendant’s Motion is denied.



                                              ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Second Motion for Compassionate

Release, Doc. No. 29, is DENIED.

                                                    Signed: July 22, 2020




      Case 3:18-cr-00379-MOC-DCK Document 30 Filed 07/22/20 Page 2 of 2
